I do not concur in the decision of the court because,
1. The relator bound himself by an agreement, voluntarily entered into with the city of New York, to have the stone used on its work cut and dressed within the state of New York. He is not relieved from the performance of his agreement in that respect, because the city insisted that unless he so agreed he could not obtain the contract, when it need not have so insisted, because there was no valid statute requiring it.
If it be true that section 14 of the Labor Law is unconstitutional, because in directing the city authorities to insert in the contract the cut-and-dressed-stone provision, the legislature invades municipal rights and powers (which I still doubt), nevertheless the municipal authorities, who were to determine what provisions should be incorporated into the contract, were not bound to resist the statute on that ground, and might, as they did, heed its suggestions and give them effect. For if the right were theirs to determine the conditions of the agreement, without interference from the legislature, it was none the less their determination because some part of it was borrowed from a statute that they were not bound to heed. And it was just as much their determination as it would have been had some part of it been borrowed from the form of a contract employed by some other municipality that they could but need not follow. So, whether the statute was void or not, the municipal authorities had the power to insist, as they did, upon the conditions in controversy, and the contractor had the right to reject or accept the contract on those terms. He chose to accept, and he should now be held to this agreement as the other party to it demands. *Page 152 
2. Section 14 of the Labor Law does not violate the State Constitution. My reasons for that position are sufficiently presented by the dissenting opinions in People ex rel. Rodgers
v. Coler (166 N.Y. 25, 41).
3. Section 14 of the Labor Law is not in contravention of the Federal Constitution.
If that section sought to prevent the citizens of this state from using stone cut and dressed in another state, it would unquestionably offend against the commerce clause of the Federal Constitution and be void. But the statute does not attempt to interfere with the liberty of any citizen to have such stone as he may use cut and dressed where and by whom he shall choose. On the contrary, the statute is but an attempt on the part of a sovereign state to exercise the same function of choice in such regard as the Constitution secures to the citizen. While the state cannot say to the citizen that he must have the stone used in his residence cut and dressed within the state, neither the Federal nor State Constitution prevent him from deciding that he will not build a residence unless the stone to be used in it are cut and dressed within the state, nor from incorporating into a contract with a builder a provision that, unless every stone used in the structure be both cut and dressed within the state, the contract shall be void and the contractor deprived of compensation.
But the liberty of contract with which the citizen is endowed is no greater than that with which the state is invested when it enters on a scheme of construction for the public good. If, as respects freedom of contract, all the people of the state acting together are not greater than one of the units — a citizen — they are at least as great and may be as capricious as it is possible for an individual to be touching the style of architecture, quality of materials, character of workmen and rate of compensation that they will offer for work to be performed.
The legislature in a statute authorizing the construction of any public work may provide for every detail if it chooses, or it may delegate the whole or some part of the details to an *Page 153 
agent or agency. But whichever method it may adopt the choice of materials and of men and the determination whether the work shall be done by day's work or by contract, are the choice and determination of the sovereign — the people — speaking through their chosen representative — the legislature — upon which has been conferred every power and authority not expressly forbidden it by the Constitution, including, therefore, necessarily, the power to determine whether in a public structure brick or stone shall be used, and if the latter, from what quarries they shall be taken, where cut and dressed and by whom — and that is all that section 14 of the Labor Law seeks to accomplish.
It may not be wise for a legislature to thus discriminate as to its public work in favor of its own citizens, but whether it be or not the courts have no right to inquire, for they are without authority to correct a statute even if in their judgment it be founded on an erroneous view of sound principles of political economy. A statute is law, which the courts must both obey and administer unless it violates either the Federal or State Constitution, in which event it is void, and as the courts decide what the law is, they may so declare. But when, as in this case, the statute complained of relates only to the administration of the business affairs of the state, it cannot, I think, be said to offend against the commerce clause of the Federal Constitution, for through it the legislature is but exercising the right of choice that belongs to the people as a whole as well as to the individual proprietor.
BARTLETT, MARTIN, VANN and LANDON, JJ. (and HAIGHT, J., on authority of People ex rel. Rodgers v. Coler), concur with O'BRIEN, J., for affirmance; PARKER, Ch. J., reads dissenting memorandum.
Order affirmed, with costs. *Page 154